United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 99-3640EM
                                  _____________

John Gordon; Marie Grace Gordon,     *
                                     *
           Appellants,               * On Appeal from the United
                                     * States District Court
     v.                              * for the Eastern District
                                     * of Missouri.
Kemper National Insurance Companies; *
American Motorist Company,           * [Not To Be Published]
                                     *
           Appellees.                *
                               ___________

                          Submitted: March 3, 2000
                              Filed: March 13, 2000

                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       John and Marie Gordon appeal from the District Court&s1 order dismissing their
diversity action for lack of subject matter jurisdiction. After careful review of the
record and the parties’ submissions, we conclude that the District Court properly
dismissed the case since the maximum amount the Gordons could receive in this action,
even assuming a meritorious claim, was less than the requisite jurisdictional amount.

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (district
court will dismiss diversity action for lack of jurisdiction when it appears to “legal
certainty” that plaintiff cannot satisfy jurisdictional amount).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-